               Case 19-12378-KBO               Doc 1299        Filed 01/25/21         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 7

DURA AUTOMOTIVE SYSTEMS, LLC,                              Case No. 19-12378 (KBO)
et al.,1
                                                           (Jointly Administered)
                 Debtors.
                                                           Re: Docket No. 1296

                  NOTICE OF WITHDRAWAL OF DOCKET NUMBER 1296

         PLEASE TAKE NOTICE that DUS Operating, Inc. (“DUS”), designated assignee of Dura

Buyer DNA, LLC hereby requests the withdrawal of Pretrial Brief of DUS Operating, Inc.

Designated Assignee of Dura Buyer DNA, LLC, regarding Motion of Hain Capital Investors Master

Fund, LTD. for Payment of Cure Amount which was filed with the Bankruptcy Court by DUS on

January 22, 2021 at Docket No. 1296.



                                 [remainder of page intentionally left blank]




1
    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
    identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
    Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
    Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is:
    1780 Pond Run, Auburn Hills, Michigan 48326.


76290766.1
             Case 19-12378-KBO   Doc 1299   Filed 01/25/21    Page 2 of 2




Dated: January 25, 2021                     POLSINELLI PC
        Wilmington, Delaware
                                            /s/ Shanti M. Katona
                                            Christopher A. Ward (Del. Bar No. 3877)
                                            Shanti M. Katona (Del. Bar No. 5352)
                                            222 Delaware Avenue, Suite 1191
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 252-0920
                                            Facsimile: (302) 252-0921
                                            cward@polsinelli.com
                                            skatona@polsinelli.com

                                            – and –

                                            MCDONALD HOPKINS PLC
                                            Stephen M. Gross (admitted pro hac vice)
                                            Ashley J. Jericho (admitted pro hac vice)
                                            39533 Woodward Avenue, Suite 318
                                            West Bloomfield, Michigan 48304
                                            Telephone: (248) 646-5070
                                            Facsimile: (248) 646-5075
                                            sgross@mcdonaldhopkins.com
                                            ajericho@mcdonaldhopkins.com

                                            Counsel to DUS Operating, Inc.




76290766.1
